DETAILED ACTION
Status of Application
The Examiner acknowledges receipt of the arguments filed on 12/10/2020 where it is argued that the document Merolle (US 4096975) has not been made of record on a PTO-892 form and that the US patent number (US 4096975) is not that of Merolle. The Examiner agrees and has reiterated the previous rejection over Merolle (US 2313161) together with an PTO892 citing the reference.
Claims 4-10 and 21 are presented for examination on the merits. The following rejections are made.

New Rejections 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6-10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Merolle (US 2313161) in view of Matsukawa et al. (US 2009/0223956; of record) and Epstein et al. (US 5759557; of record).
Merolle is directed to containers having the following structure 
    PNG
    media_image1.png
    265
    312
    media_image1.png
    Greyscale
having an inner material receptacle (e.g. a liner) (A) and an outer material (B) wherein the containers possess a threaded neck (C) to engage with the thread of a closure cap to secure the cap to the container in a well-known manner (see column 2, lines 31-45). It is noted that the outer container is to be made from sheet metal. Merolle indicates that their container may be used for creams or other cosmetics (see column 1, lines 5-9).
Merolle fails to teach the metal of the container as being aluminum. 
Matsukawa provides a can container which may be used to house cosmetic formulations. It is taught that the can container and lid are to be metallic, such as aluminum (see [0026]).  It would have been obvious to use aluminum for the container of Morelle with a reasonable expectation for success as the selection of a known material based on its suitability for its intended use is indicia of obviousness. 
 Moreover, the container of Matsukawa is to possess a resin coating on the surface to be contacted with the contents (see [0026]). Providing such a coating is indicated as favorable to mitigate corrosion of the can as well as improve workability. 
Merolle fails to teach the composition held by the container as being an emulsion of one or more hydrophilic phases and one or more lipophilic phases, the lipophilic phase comprising a lipid, the lipid being isopropyl palmitate, the lipid having a viscosity of less than 15 mPas and a spreading value of at least 700 mm2/10 minutes (@ 25oC).
Epstein is directed to skin care compositions, such as creams and lotions, in the form of emulsions. The emulsion is to possess a hydrophilic and lipophilic phase. Excipients are to be included such as sunscreen actives (see column 6, line 39), preservatives and emollients (see column 6, lines 7-10). Emollients are included to enhance the tactile properties of the composition and present in an amount of 1-8% by weight (see claim 23). Exemplified emollients include isopropyl palmitate. Given that isopropyl palmitate is the species of lipid elected by Applicant is must possess the property of having a viscosity of less than 15 mPas and a spreading value of at least 700 mm2/10 minutes (@ 25oC) per instant claim 5. Thus, it would have been obvious to include the emulsion of Epstein in the container of Furakawa with a reasonable expectation in storing and dispensing said emulsion. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611